EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 8/15/22.

The application has been amended as follows: 
In the claims:

Please amend claim 11 as follows:

A secondary battery, comprising: 
an electrode assembly comprising a first electrode plate, a second electrode plate and a separator provided between the first electrode plate and the second electrode plate; 
a case receiving the electrode assembly and having an opening in a top thereof; and a battery cap assembly; 
wherein the battery cap assembly comprises a cap plate in one piece, a first electrode terminal and a first connecting piece; the cap plate is made of insulating material and includes a first terminal hole; the first electrode terminal is provided to the cap plate and extends into the first terminal hole; the first connecting piece is provided below the cap plate; 
the first electrode terminal includes a first protruding portion and a first base portion, the first protruding portion protrudes above the cap plate, the first base portion is connected to the first connecting piece and extends into the first terminal hole, and a cross-sectional area of the first protruding portion is larger than a cross-sectional area of the first terminal hole;
the battery cap assembly further comprises a sealing gasket in one piece, the sealing gasket is composed of a main portion and a column portion, the main portion is positioned between the first protruding portion and the cap plate, the column portion extends downwardly from a middle part of the main portion and extends into the first terminal hole, the column portion is interposed between the first base portion and a wall of the first terminal hole;
the first connecting piece includes a first connecting portion connected to the first electrode terminal, and an upper surface of the first connecting portion is directly attached to the cap plate; 
the cap plate is connected to the case at the opening, and the first connecting portion of the first connecting piece is electrically connected to the first electrode plate; 
the cap plate includes a lower groove at a lower side, and the first connecting portion is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; 
a bottom surface of the first base portion, a bottom surface of the column portion, a bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other; and 
an outer surface of the cap plate is a part of an outer surface of the secondary battery.
Response to Amendment
	The Amendment after Non-Final Rejection filed on 5/16/22, along with the amendment to claim 11 above, overcomes all previously set forth rejections.

Allowable Subject Matter
Claims 11, 13, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hamada et al discloses a cell “10” (secondary battery) comprising: an electrode group “11” (electrode assembly) comprising a positive electrode plate (first electrode plate), a negative electrode plate (second electrode plate) and a separator provided between the positive electrode plate and the negative electrode plate;
a casing “12” (case) receiving the electrode group and having an opening in a top
thereof; and a battery cap assembly;
wherein the battery cap assembly comprises a lid “13” (cap plate) in one piece, a
negative terminal “15” (first electrode terminal) and a first connecting piece; the lid made of synthetic resin material (insulating material) and includes a first terminal hole; the negative terminal is provided to the lid and extends into the first terminal hole; the first connecting piece is provided below the lid;
the negative terminal “15” includes a first protruding portion and a first base
portion, the first protruding portion protrudes above the lid, the first base portion is
connected to the first connecting piece and extends into the first terminal hole;
the first connecting piece includes a first connecting portion connected to the
negative terminal;
the lid is connected to the casing at the opening, and the first connecting portion
of the second current collector is electrically connected to the negative electrode plate;
the lid includes a lower groove at a lower side, and the first connecting piece is received in the lower groove, the first terminal hole is provided to a bottom surface of
the lower groove; wherein the outer surface of the lid is a part of an outer surface of the battery.
	Guen discloses a secondary battery “1000” comprising: a battery cap assembly;
wherein the battery cap assembly comprises a cap plate [“300"+"550"], a first electrode
terminal “511”, a second current collector “540” (first connecting piece), and a second gasket “560” (sealing gasket); the first electrode terminal “510” includes a first protruding portion [“511”+’530"] and a first base portion “512”, and a cross-sectional area of the first protruding portion is larger than a cross-sectional area of the first terminal hole; the second current collector includes a second extending part “542” (first connecting portion) connected to the first electrode terminal, and an upper surface of the second extending part “542” is directly attached to the cap plate [“300"+’550"]; wherein a lower surface of the first base portion “512”, the bottom surface of the lower groove and the upper surface of the second extending part “542” (first connecting piece) are flush with each other.
	However, none of the prior art references expressly teach a sealing gasket comprising a column portion, the column portion extends downwardly from a middle part of the main portion and extends into the first terminal hole, the column portion is interposed between the first base portion and a wall of the first terminal hole; a bottom surface of the first base portion, a bottom surface of the column portion, a bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729